Per Curiam.

The question in this ease is upon the evidence — whether it shows a right to a counter-claim. The suit is upon a note given upon a compromise. In the compromise the principal in the note was to have 171 dollars’ worth of goods. Pie did not get them.
We think that he was entitled to have the amount of goods stipulated for without appraisement, and that he should be allowed the amount in this suit. If that sum is remitted, or enough with what he did get, to amount to that with interest, the judgment for the residue will be affirmed; otherwise it will be reversed with costs. Costs in either event to be taxed to the defendants, in this Court.